Citation Nr: 1540798	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-07 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to an effective date earlier than June 30, 2011, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. I., Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1963 to September 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection for PTSD, rated 30 percent; bilateral hearing loss, rated 0 percent; and tinnitus, rated 10 percent; all effective from June 30, 2011 (date of claim).  

In October 2012, the Veteran filed a notice of disagreement (NOD) with the August 2012 rating decision, which the RO interpreted as a disagreement with the ratings assigned by the August 2012 rating decision for the Veteran's service-connected disabilities.  In a statement received in October 2013, the Veteran withdrew his appeal as to the rating assigned for his service-connected tinnitus; therefore, that matter is not presently before the Board.

In October 2013, the Veteran and his spouse testified at a hearing held before a Decision Review Officer (DRO) at the RO.  In February 2015, the Veteran elected to testify without his representative at a Central Office hearing held before the undersigned.  Transcripts of both hearings are associated with the Veteran's claims file.

At the February 2015 Central Office hearing, the Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  The record was also held open for 30 days to allow the Veteran to submit additional evidence.  A few days after the Central Office hearing, also in February 2015, the Veteran contacted the Board by letter and requested that he be provided with an address to submit additional evidence.  Although it is not apparent from the record that he was provided a response to this letter, the record does also show that additional evidence was received from the Veteran in March 2015, suggesting that he has all necessary information as to where to send additional information.  

Regarding the additional evidence submitted in March 2015, the AOJ has not reviewed this evidence nor did the Veteran submit a waiver of initial AOJ consideration with the evidence.  However, a review of the March 2015 submission shows that it is, for the most part, duplicative of evidence and argument previously submitted or relates to issues not presently before the Board (e.g., address Agent Orange concerns).  To that extent, the submission does not require a return to the AOJ for initial review prior to the adjudication of the Veteran's bilateral hearing loss claim.  See 38 C.F.R. § 20.1304(c).  To the extent that the March 2015 submission contains evidence that is relevant to the Veteran's PTSD claim and not previously considered by the AOJ, such matter is being remanded for additional development.  Therefore, the AOJ will have an opportunity to review any additional evidence submitted by the Veteran, and he is not prejudiced by the Board proceeding without the solicitation of a waiver of initial AOJ review.

As a final initial matter, the Board notes that at various times the Veteran has attempted to file a claim for service connection based upon his claimed exposure to Agent Orange while serving during the Vietnam Era.  In May 2014, the RO advised the Veteran by letter that he needed to, "[t]ell [VA] the specific disability that resulted from [his] exposure to herbicides (Agent Orange) . . . ."  The Veteran did not respond and, in June 2014, the RO sent the Veteran a letter denying his claim.  This letter further advised him that:

If we get the evidence by May 20, 2015, we can continue processing your claim.  Information received after May 20, 2015, must be considered a new claim.  That means any benefits you may be eligible for can't start before the date we receive your new claim.  IMPORTANT: it is to your advantage to send this information as soon as you can.
A review of the record shows, however, that through correspondence submitted at various times, the Veteran has identified specific disabilities which he believes to be the result of Agent Orange exposure.  Specifically, in a statement received in June 2013, the Veteran stated he was experiencing symptoms of Agent Orange exposure (and aluminum poisoning from service), including "prostate cancer, memory loss, skin tingling and numbness (and more)."  At the February 2015 Central Office hearing, the Veteran indicated his desire to file a claim for deformity of the feet and gross facial swelling, which he stated were secondary to Agent Orange exposure.  He also indicated a desire to seek benefits on the behalf of his grandson, as he also has deformed feet, which the Veteran believes to be the result of his exposure to Agent Orange.  Finally, the submission received from the Veteran in March 2015 contains copies of letters addressed to various healthcare professionals in which he expresses his belief that he has certain disabilities as a result of Agent Orange exposure; these include: deformed feet, calcium deposits, frozen toes and numbness, peripheral neuropathy of the feet, ischemic heart disease, stroke, prostate cancer, traumatic brain injury, and facial and skin disorders.  

Based upon the foregoing statements, the Board finds that the following issues have been raised by the record, entitlement to service connection for prostate cancer, memory loss, peripheral neuropathy (claimed as skin tingling, numbness, and frozen toes), deformed feet, gross facial swelling, calcium deposits, ischemic heart disease, stroke, traumatic brain injury, and facial and skin disorders, all claimed as secondary to Agent Orange exposure.  The Veteran has also raised the issue of entitlement to VA benefits for his grandson for his deformed feet, which are claimed to be secondary to the Veteran's exposure to Agent Orange.  As none of these issues have been adjudicated by the AOJ, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an increased rating for PTSD and entitlement to an earlier effective date for the grant of service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

It is not shown that at any time during the appeal period the Veteran had hearing acuity worse than Level I in the right ear or worse than Level III in the left ear.


CONCLUSION OF LAW

A compensable initial rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (DC) 6100, 4.86 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the rating decision on appeal granted service connection for bilateral hearing loss and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2014 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, a September 2011 letter also provided him with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (stating that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  The evidence of record includes the report of a March 2012 authorized VA audiological evaluation, the report of a November 2013 VA audiological evaluation, the Veteran's lay statements, and the transcripts of the October 2013 DRO hearing and the February 2015 Central Office hearing before the undersigned.  The Veteran and his representative have not identified any outstanding relevant evidence.  Notably, at no time during the appeal period has the Veteran indicated that he has sought medical treatment from either VA or a private healthcare provider for his bilateral hearing loss.  

The Board does recognize, however, that in various statements the Veteran has indicated he participated in a VA vocational rehabilitation program.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the below remand includes instructions requesting that the AOJ obtain the Veteran's vocational rehabilitation records for association with the record.

Ordinarily, the Veteran's claim for an increased rating would be delayed pending the development and review of all available records.  In this instance, however, the Veteran has stated that his participation in VA's vocational rehabilitation program was affected by his service-connected hearing loss disability only to the extent that it made it difficult for him to hear instructors and participate in activities.  Such functional impairment was reported to the Veteran's VA examiners and recorded in their reports, and will be considered in the decision below.  As such evidence is duplicative of existing evidence in the record, and there is no indication that the vocational rehabilitation records would contain any other evidence relevant to the Veteran's claim for an increased rating for his bilateral hearing loss disability (such as additional reports of audiometry conducted during the appeal period), the Board finds that the Veteran is not prejudiced by its proceeding with a decision in this matter.

Regarding VA's duty to provide a VA examination, the Board also recognizes that the Veteran has not been afforded a VA examination for his service-connected bilateral hearing loss since November 2013.  However, VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Rather, the duty to get a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  In the absence of an indication in the record or an allegation by the Veteran that his bilateral hearing loss disability has worsened since his last examination in November 2013, the Board finds that a remand for a new VA examination is not necessary.  Significantly, the record does not show and the Veteran has not alleged that the examinations conducted in March 2012 or November 2013 were inadequate, nor have they indicated that the record contains insufficient evidence to properly rate the Veteran's bilateral hearing loss.

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that the requirements for 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the February 2015 Central Office hearing, the undersigned explained the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.102(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
B. Factual Background

On authorized VA audiological evaluation in March 2012, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
45
60
LEFT
5
10
55
60
60

The average puretone thresholds were 33 decibels in the right ear and 46 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 78 in the left ear.  The examiner noted that the Veteran had normal acoustic immittance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes in both ears.  Sensorineural hearing loss in all frequency ranges was diagnosed in each ear.  The examiner further noted that the Veteran's hearing loss impacted his ordinary conditions of daily life, including his ability to work, in that he had to ask people to repeat themselves.

On VA audiological evaluation in November 2013, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
50
65
LEFT
5
15
55
55
65

The average puretone thresholds were 39 decibels in the right ear and 48 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The examiner noted that the Veteran had normal acoustic immittance, but abnormal ipsilateral acoustic reflexes and contralateral acoustic reflexes, in both ears.  Sensorineural hearing loss in all frequency ranges was diagnosed in each ear.  The examiner further noted that the Veteran's hearing loss impacted his ordinary conditions of daily life, including his ability to work, in that he had a hard time separating sounds and had a hard time hearing when there was a lot of noise around him.  He also had to ask people to repeat themselves a lot, which made it difficult for him to communicate with his wife.  It also made it awkward for him to participate in activities, as he missed a lot of what his lecturers had to say.

C. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz ) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  As will be discussed below, the current noncompensable rating assigned for the Veteran's bilateral hearing loss encompasses the greatest level of hearing impairment shown at any time during the appeal period; accordingly, "staged ratings" are not warranted.

The only audiometry of record available for rating purposes is that on March 2012 and November 2013 VA audiological evaluations.  On March 2012 authorized VA audiological evaluation, average puretone thresholds were 33 decibels, right ear, and 46 decibels, left ear.  Speech discrimination was 100 percent for the right ear and 78 percent for the left.  Under Table VI, such hearing acuity constitutes Level I hearing in the right ear and Level III hearing in the left ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a noncompensable rating under DC 6100.

At the November 2013 VA audiological evaluation, average puretone thresholds were 39 decibels, right ear, and 48 decibels, left ear.  Speech discrimination was 100 percent in each ear.  Under Table VI, such hearing acuity constitutes Level I hearing in each ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity also warrants a noncompensable rating under DC 6100.  

Neither the March 2012 nor the November 2013 VA audiometry showed an exceptional pattern of hearing that would warrant rating the disability under the alternate criteria in Table VIA.

Regarding the Veteran's assertions that his hearing impairment is greater than reflected by the 0 percent rating assigned, the Board acknowledges he is competent to testify as to symptoms he experiences, including the presence of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a layperson, he is not competent to establish the level of hearing disability by his own opinion.  As was noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating.  See Lendenmann, 3 Vet. App. at 349 .

The Board has considered whether referral for extraschedular consideration is indicated.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, the rating criteria compensates for the effects of the Veteran's hearing loss.  The Veteran has reported that he often has to ask people to repeat themselves, has a hard time separating sounds or hearing when there is a lot of noise around, and has difficulty communicating with others, including his wife.  These manifestations are contemplated by the hearing schedule, which attempts to compensate for measurable effects of hearing impairment.  As the rating schedule contemplates the disability, referral for extraschedular consideration is not in order.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Veteran has not asserted, and the record does not show, that his bilateral hearing loss has rendered him unemployable or would render him unemployable if he were to seek employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.


ORDER

An initial compensable rating for bilateral hearing loss is denied.


REMAND

Increased rating for PTSD

The Veteran seeks an increased rating for his service-connected PTSD, which is currently rated 30 percent.  He was last provided a VA examination in this matter in November 2013.  Based on the Veteran's presentation at the February 2015 Central Office hearing, however, the Board is of the opinion that a new VA examination is needed in order to properly evaluate the current severity of his service-connected PTSD.  See 38 C.F.R. § 3.327.

While the case is on remand, additional efforts should also be taken to develop for and associate with the record outstanding private treatment records that have been identified by the Veteran and/or the record.  In this regard, the Board acknowledges that the Veteran has been advised on several occasions that he should identify all sources of private treatment and to provide any necessary releases for VA to obtain treatment records from those providers.  In response, he has stated on multiple occasions that he was treated by Dr. J.N., from approximately 1974 to 1988, for issues related to his mental health, and has requested VA's assistance in obtaining such records.  However, the Veteran did not provide VA with a mailing address for Dr. J.N.  In recent correspondence, received in March 2015, the Veteran submitted a photocopy of an envelope that was addressed to Dr. J.N. and returned by the Post Office in September 2014 as undeliverable, due to the fact that the recipient was deceased.  In this regard, without further information as to whether any treatment records in Dr. J.N.'s possession prior to his death were forwarded to another repository for record keeping, the Board is satisfied that VA has no further duty to assist with those records.

However, in addition to Dr. J.N., the record also reflects that there may still be other, outstanding private treatment records that have not yet been secured for the record.  Specifically, at the time of the Veteran's initial claim, he submitted in June 2011 and in July 2011, what appears to be partial statements from C.H., a licensed clinical social worker, concerning his PTSD, but did not submit any treatment records from C.H.  The Veteran also reported during his March 2012 authorized VA examination, that he was "currently seeing a private counselor on an irregular basis and has been seeing him for about 12 months working on his relationship and control problems."  It is unclear from the March 2012 authorized VA examination report whether the Veteran was referring to C.H. or to a different counselor.  If it is a different counselor, the Veteran should be asked to also identify that individual so that records may be obtained from that source.

The Veteran is advised that any available records of current medical treatment for his service-connected PTSD would be critical to the evaluation of that disability.  See, e.g., Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (explaining that where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern).  

Finally, the record reflects that the Veteran has indicated he participated in a VA vocational rehabilitation program, and that his participation in this program was affected by his service-connected PTSD.  On remand, documents associated with vocational rehabilitation should be included in the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Earlier effective date for PTSD

According to 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by an NOD and completed by a substantive appeal after an SOC is furnished to the appellant.  In essence, the following sequence is required: There must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a SOC), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.

An NOD is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ.  Special wording is not required, but the communication must be written in terms which can be reasonably construed as a disagreement with that determination and a desire for appellate review.  See 38 C.F.R. § 20.201.

Here, an August 2012 rating decision granted (in pertinent part) service connection for PTSD, rated 30 percent, effective June 30, 2011.  In October 2012, the Veteran submitted a "Notice of Disagreement," which the RO interpreted as a disagreement with the rating assigned for the Veteran's service-connected PTSD.  However, a careful reading of the Veteran's NOD statement shows that he also disagreed with the effective date assigned for his service-connected PTSD.  In particular, his comments reflect his belief that because he has struggled with mental health issues ever since his separation from service, his current award of service connection should also recognize the long-standing history he has had with this disability.  Notably, in the Veteran's VA Form 9, substantive appeal, he clarified that he was seeking an increased rating for his disability and an earlier "start date of disability (which should be 1968)."  

In light of the foregoing, the Board finds that the October 2012 "Notice of Disagreement" also constituted a disagreement with the effective date assigned by the August 2012 rating decision for the grant of service connection for PTSD.  The RO has not issued an SOC in this matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the RO that the issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

The Veteran is advised that his claim of entitlement to an earlier effective date for the grant of service connection for PTSD, is not before the Board at this time, and will be before the Board only if he timely files a substantive appeal after an SOC is issued.

Accordingly, the case is REMANDED for the following actions:

1.	Issue an appropriate SOC in the matter of entitlement an effective date earlier than June 30, 2011, for the grant of service connection for PTSD.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal.  If he timely perfects an appeal, this matter should be returned to the Board for further appellate consideration, if otherwise in order.

2. 	Contact the Veteran and request that he identify the provider(s) of all treatment or evaluation he has received for his service-connected PTSD (other than from Dr. J.N.), and to provide any releases necessary for VA to secure records of such treatment or evaluation.

Obtain complete records of all such treatment and evaluation from all sources identified by the Veteran, to include from C.H. and from the private counselor he identified at the March 2012 authorized VA examination.  

3. 	Secure for the record all records related to the Veteran's participation in VA's vocational rehabilitation program.

4. 	If any of the above-requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

5. 	After the foregoing development has been completed, the Veteran should be afforded a VA psychiatric examination to determine the current severity of his service-connected PTSD as well as its impact on his employability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe the nature, frequency and severity of all current psychiatric symptoms.  The examiner should also opine specifically regarding the impact of the Veteran's psychiatric symptoms on his occupational and social functioning.  The examiner should explain the rationale for all opinions given.  If he or she is unable to provide any opinion sought, it should be so noted for the record, and the reason therefore explained.

6. 	After all development requested above has been completed, review the file and ensure that the development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


